DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 28 December 2020, has been entered in full. Claims 2-6, 10, 12-28, 32-69, 78-81, 85-87 are canceled. Claims 1, 7-9, 11, 29-31, 70-77, 84 are amended. New claims 88-92 are added. The amendment, filed 07 April 2022, has been entered in full. Claims 1-81, 85-87 are canceled. New claims 93-95 are added. 
Applicant’s election of Group II (claims 82-84, 88-92 drawn to a method of altering one or more pharmacokinetic characteristics of an HRS-Fc fusion polypeptide in a subject) and the species election of HRS-Fc fusion polypeptide and SEQ ID NOs: 157, 158, 163, 164, 165 and 166 from Table H8 in the reply filed on 07 April 2022 is acknowledged. Applicant states claims 82-84 and 88-92 are believed to read on the elected group and species.
Applicant states that the elections are made without prejudice. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Election was made without traverse in the reply filed on 07 April 2022.  
The Examiner notes that new claims 93-95 are added to Group II. Claims 82-84, 88-95 are under examination. 

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 12/28/20, 1/4/21 and 4/7/22) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82, 83, 84, 91 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 82 is indefinite because it recites the acronym "HRS”, which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite.  Amending claim 82 to recite, “.characteristics of an histidyl-tRNA synthetase (HRS)-Fc fusion polypeptide in a subject, comprising administering to the subject..”, would be remedial. 
Claim 83 is indefinite because it recites, “wherein the HRS-Fc fusion polypeptide comprises, consists, or consists essentially of an amino acid sequence that is at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% identical to a sequence selected from Table H8”.  MPEP 2173.05(s) Reference to Figures or Tables teaches: Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
Claim 84 is indefinite because of the recitation, “SEQ ID NO:157 (Fc-HRS(2-60) or HRSFC1”.  Table H8 from the instant specification teaches (Fc-HRS(2-60) as SEQ ID NO:157. Thus it is unclear what is encompassed by the limitation  “or HRSFC1”.  The metes and bounds of the instant claim cannot be determined. 
Claims 91 and 92 are indefinite because of the recitation, “~267 mg capsules”. The instant claims recite the tilde “~” symbol, which has different meanings. The limitation is subjective and thus indefinite.  Amending the claim to recite the word, intended by Applicant, would be remedial. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 82-84, 88-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that provided are therapies, including combination therapies, for the treatment of lung inflammation, including interstitial lung diseases (ILDs), which include the use of at least one histidyl-tRNA synthetase (HRS) polypeptide, alone or in combination with at least one immunomodulatory agent (para 0003). The specification teaches pirfenidone as an immunomodulatory agent (para 0015). The specification teaches that in some embodiments, the immunomodulatory agent alters one or more pharmacokinetic characteristics of the HRS polypeptide relative to the HRS polypeptide alone. In certain embodiments, the one or more altered pharmacokinetic characteristics of the HRS polypeptide are increased serum half-life, increased bioavailability, increased exposure (AUC), increased serum concentration, and/or decreased clearance (para 0040). Table H1 teaches exemplary HRS polypeptide (pages 11-21).  Table H8 teaches exemplary HRS-Fc fusion proteins (pages 33-35).
Example 1 teaches histidyl-tRNA synthetase (HRS) polypeptides were tested for activity in a bleomycin-induced pulmonary fibrosis model in mice or rats. Intratracheal administration of bleomycin (BLM) induces sequential changes in lung similar to those of certain interstitial lung diseases (ILDs), including for example, lung inflammation, and fibrosis seen in various ILDs in humans.  Example 1 teaches administering an exemplary HRS polypeptide (HisRS1N8) to the BLM model. Example 1 teaches HRS polypeptide displays significant therapeutic utility for the treatment of lung inflammation and fibrosis in a broad range of ILDs (paras 0475-507).  Example 2 teaches the evaluation of exemplary HRS-Fc fusion polypeptide (HRSFC1) in the BLM model. Example 2 teaches strong disease-ameliorating activity in the BLM-induced lung inflammation and fibrosis model when dosed therapeutically and  improved (decreased) histological fibrosis and interstitial immune cell infiltration measured on Day 22. Example 2 states that these results suggest that HRS Polypeptides display significant therapeutic utility for the treatment of lung inflammation and fibrosis in a broad range of ILDs (paras 0508- 539). Example 3 teaches administering an exemplary HRS-Fc fusion polypeptide (HRSFC1) in combination with ninetedanib or pirfenidone (both marketed for treatment of idiopathic pulmonary fibrosis; IPF) in the BLM model.  Example 3 teaches intervention on Day 9 with ninetedanib, or pirfenidone and HRS-Fc fusion polypeptide. Example 3 teaches intervention beginning on Day 9 with nintedanib, pirfenidone or HRS-Fc fusion polypeptide was without significant effect in this experiment, in contrast to the experiment summarized in Example 2, which was likely related to the rapid spontaneous resolution and transient nature of the response in this study. Example 3 teaches none of the interventions (nintedanib, pirfenidone or HRS-Fc fusion polypeptide) tested were effective in ameliorating disease measures in this experiment, alone or in combination.  Example 3 teaches that these results are potentially secondary to the milder phenotype elicited in this experimental cohort, since both nintedanib and pirfenidone have been reported as efficacious in this model. Example 3 teaches that although the HRS-Fc fusion polypeptide and small molecules (nintedanib, pirfenidone) did not affect model efficacy endpoints, the HRS-Fc fusion polypeptide data demonstrate that both nintedanib and pirfenidone interact with pharmacokinetic characteristics. Example 3 teaches concomitant administration of both nintedanib and pirfenidone increased the amount of HRS-Fc fusion polypeptide measured in serum 24 hours after IV injection (Figure 6). Example 3 teaches that this novel and unexpected observation of altered PK of HRS-Fc fusion polypeptide, in the presence of two small molecule therapies for IPF with distinct mechanisms of action, suggests that these molecules interact either directly or on shared pathways in the context of inflammatory and fibrotic diseases (paras 541-573). 
The claims are not enabled for the following reasons:
1.  The instant claims are drawn to a method of altering one or more pharmacokinetic characteristic of an HRS-fusion polypeptide in a subject comprising administering said fusion polypeptide to the subject in combination with pirfenidone.  The limitation “alter” means to change but it is not clear what type of change (e.g. increase, decrease, etc.). Thus, the skilled artisan would not know how to use the instant method. 
2.  The broadest claims are drawn to administering any HRS-Fc fusion polypeptide. Structurally, the claims do not limit the number of modifications made in the administered HRS-Fc fusion polypeptide when compared to the HRS-Fc fusion polypeptide employed in the Examples. Functionally, the claims require that the pirfenidone must interact with the HRS-Fc fusion polypeptide in such a way to alter one or more pharmacokinetic characteristics.
The instant specification teaches examples of pharmacokinetic characteristics to include stability or half-life, bioavailability (the fraction of a drug that is absorbed), tissue distribution, volume of distribution (apparent volume in which a drug is distributed immediately after it has been injected intravenously and equilibrated between plasma and the surrounding tissues), concentration (initial or steady-state concentration of drug in plasma), elimination rate constant (rate at which drugs are removed from the body), elimination rate (rate of infusion required to balance elimination), area under the curve of a concentration-time graph (AUC or exposure; integral of the concentration-time curve, after a single dose or in steady state), clearance (volume of plasma cleared of the drug per unit time), C.sub.max (peak plasma concentration of a drug after oral administration), t.sub.max (time to reach C.sub.max), C.sub.min (lowest concentration that a drug reaches before the next dose is administered), and fluctuation (peak trough fluctuation within one dosing interval at steady state). In specific embodiments, the one or more altered pharmacokinetic characteristics of the HRS polypeptide are increased serum half-life, increased bioavailability, increased exposure (AUC), increased serum concentration, and/or decreased clearance (see para 0391). 
Thus, the broadest claim reads on an HRS-Fc fusion polypeptide that has up to every position modified with respect to the employed HRS-Fc fusion polypeptide as long as it has altered pharmacokinetic characteristics. It would require an indeterminate quantity of fundamentally unpredictable investigational experimentation of the skilled artisan to determine whether any modified HRS-Fc fusion polypeptides could be used in the same manner as the native exemplar.  Such experimentation would be undue for one skilled in this art.  
3.  The Examples teach administering an exemplary HRS-Fc fusion polypeptide, but fails to teach the SEQ ID NO: for the administered sequence. 
The instant claims are further drawn to an HRS-Fc fusion polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NOs: SEQ ID NOs: 157, 158, 163, 164, 165 and 166 (elected species). Because the Examples fail to teach a SEQ ID NO: for the administered HRS-Fc fusion polypeptide, it is unclear which sequence is enabled. 
It is also unclear, which regions of the disclosed HRS-Fc fusion polypeptide are responsible for the interactions underlying its biological function(s).  The specification teaches administration of nintedanib and pirfenidone increased the amount of HRS-Fc fusion polypeptide measured in serum 24 hours after IV injection. The specification teaches that nintedanib and pirfenidone might interact directly with the HRS-Fc fusion polypeptide. However, the specification provides no guidance as to which regions of the HRS-Fc fusion polypeptide would be tolerant of modification and which would not, and it provides no working example of any variant sequence which would be within the claims.  It is in no way predictable that randomly selected mutations, deletions, etc. in the disclosed sequence would afford a fusion polypeptide having activity comparable to the one disclosed. 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein,  the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding activity and in providing the correct three-dimensional spatial orientation of binding and active sites. Any modification (even a "conservative" substitution) to a critical structural region of a protein is likely to significantly alter its functional properties.  It is known for nucleic acids as well as proteins, that even a single nucleotide or amino acid change or mutation can destroy the function of the biomolecule in many cases. These regions can tolerate only relatively conservative substitutions or no substitutions.  See Tokuriki et al. (Stability effects of mutations and protein evolvability, Current Opinion in Structural Biology, 19:596-604, 2009). Further, Bhattacharya et al. states that even single nucleotide variations have a range of effects at the protein level that are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins; PLOS One 12(3): e0171355, pages 1-22, March 2017; especially p. 18). 
Fenton et al. state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at non-conserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs (Fenton et al. Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020). 
For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants. As the number of modified sites increases, the number of possible variants, and hence the degree of experimentation required, increases exponentially.  When multiple mutations are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable. For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Reference submitted by Applicant; Gua et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  
Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  The state of the art evidences the unpredictability of the effects of mutation on protein structure and function. In addition, the fact that one of skill in the art could possible screen/assay for an HRS-Fc fusion polypeptide, does not overcome the defect that one would have no knowledge beforehand as to whether or not any given compound falls within the scope of what is claimed. An assay for finding a product is not equivalent to a positive recitation of how to make a product.
Due to the large quantity of experimentation necessary to generate the infinite number of HRS-Fc fusion polypeptide derivatives recited in the claims and screen same for “altered” pharmacokinetic characteristic activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of the invention, the state of the art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite proper structural limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  


Claims 82, 83, 88-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of altering one or more pharmacokinetic characteristics of an HRS-Fc fusion polypeptide in a subject, comprising administering the HRS-Fc polypeptide in combination with pirfenidone.
The methods requires the use of undisclosed HRS-Fc fusion polypeptides. In order to evidence possession of the claim methods, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed compounds.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation:  The broadest claims encompass a genus of HRS-Fc fusion polypeptides, based entirely on function (i.e. having altered pharmacokinetic characteristics). The claims are further drawn to HRS-Fc fusion polypeptides with at least 80% identity to a particular SEQ ID NO:. There is substantial variation within the genus; the claims encompass any type of amino acid substitution(s), deletion(s), and/or insertion(s), as long as it has the claimed activity The number of structures encompassed by the claims may be vast or conversely there may be no structures that possess the claimed function.  Regarding function, the Examiner notes that the claims fail to teach an identifying biological characteristic. As was stated above, the limitation “alter” means to change but it is not clear what type of change (e.g. increase, decrease, etc.).
The specification teaches the amino acid sequences of various HRS-Fc fusion polypeptide (Table H8, pages 33-35).  However, the specification does not describe any correlation between those sequences and the structure of any compounds with altered pharmacokinetic characteristics. There is no disclosure of a correlation between function and structure. There is no information regarding what structural features would likely be associated with such function. There is no teaching in the specification regarding which part of the HRS-Fc fusion polypeptide structure can be varied while retaining activity. The specification does not describe the structure for substitution variants, deletion variants or insertion variants with the biological function of altered pharmacokinetic characteristics. The functions of these species of the genus are not disclosed, and there is no known or disclosed correlation between the unknown structures and the unknown functions (i.e., phenotypes), or between the unknown structures and the structure of the species disclosed. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those proteins have the claimed activity.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
While the specification provides general descriptions of how to make HRS-Fc fusion polypeptides and Table H8 teaches exemplary HRS-Fc fusion polypeptides and their SEQ ID NOs: (pages 33-35), only one HRS-Fc fusion polypeptide was shown to be increased in serum 24 hours after IV injection (i.e. an altered pharmacokinetic characteristic) in the presence of pirfenidone. However, the particular SEQ ID NO: of that HRS-Fc fusion polypeptide was not taught. Such disclosure is not representative of the claimed genus, which encompasses an unlimited number of individual and combination substitutions having the function of “altered” pharmacokinetic characteristic in the presence of pirfenidone. 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 82, 83, 88-95 are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (Reference submitted by Applicant, US 20140349369; published 27 November 2014) in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013) and Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016-07 Oct 2016).
Buechler et al. teach histidyl-tRNA synthetase and Fc region conjugate polypeptides (HRS-Fc conjugates), such as HRS-Fc fusion polypeptides, compositions comprising the same, and methods of using such conjugates and compositions for treating or diagnosing a variety of conditions (abstract). Buechler et al. teach an HRS-Fc fusion polypeptide (SEQ ID NO:337) that is 100% identical to instant SEQ ID NO:158 (elected species). See below, Sequence Search Result A (applies to claims 82 and 83). Buechler et al. teach HRS-Fc fusion polypeptides that are 100% identical to instant SEQ ID NOs:163, 164, 165 and 166 (elected species). Sequence Search Alignment Results provided upon requests (applies to claims 82 and 83). Buechler et al. teach an HRS-Fc fusion polypeptide (SEQ ID NO:110) that is 99.6% identical to instant SEQ ID NO:157 (elected species). See below, Sequence Search Result B (applies to claims 82 and 83).  
Buechler et al. teach that the HRS-Fc fusion polypeptide has anti-inflammatory activity upon administration to a subject, such as reducing lung inflammation.  Buechler et al. teach that the composition is for use in treating an inflammatory or autoimmune disease, reducing lung inflammation optionally associated with an autoimmune or inflammatory disease, inducing tolerance to a histidyl-tRNA synthetase (HRS) autoantigen, deliminating a set or subset of T cells involved in an autoimmune response to a HRS autoantigen, reducing tissue inflammation in a subject, optionally lung tissue, treating muscle wasting, and/or treating a disease associated with an autoantibody (paras 0061-0067). Buechler et al. teach methods of treating a disease associated with an autoantibody, comprising administering to a subject in need thereof an HRS polypeptide described herein. Buechler et al. teach that in some embodiments, the disease is interstitial lung disease (and other pulmonary fibrotic conditions)(paras 0073 and 0331). Buechler et al. teach interstitial lung disease (ILD) as a broad category of lung diseases that includes more than 130 disorders characterized by scarring (i.e., "fibrosis") and/or inflammation of the lungs (para 0342)(applies to claims 82, 93-95). Buechler et al. teach oral delivery and that the HRS-Fc polypeptide may be formulated into capsules (paras 0062, 007474 and 0402). 
Buechler et al. do not teach administering pirfenidone.
Radhakrishnan et al. teach a capsule formulation of pirfenidone and methods of treating fibrotic conditions comprising administering pirfenidone capsules of such formulation to a patient in need (abstract). Radhakrishnan et al. teach the use of pirfenidone for treating pulmonary fibrosis and idiopathic pulmonary fibrosis (IPF)(para 0006). Radhakrishnan et al. teach pirfenidone is provided in tablet and capsule forms principally for oral administration (para 0008). Radhakrishnan et al. teach a capsules comprising 100-400 mg pirfenidone. Radhakrishnan et al. teach administering the aforementioned capsule to a patient suffering from pulmonary fibrosis or IPF (paras 0012-0013 and claims)(applies to claims 89). 
Delgado et al. teach idiopathic pulmonary fibrosis (IPF) as a disease in which tissue deep in the lungs becomes thick and stiff, or scarred, over time. Delgado et al. teach that the formation of scar tissue is called fibrosis. Delgado et al. teach  pirfenidone as an anti-fibrotic and anti-inflammatory agent, that offers a new hope for treating progressive fibrotic diseases. Delgado et al. teach a pirfenidone dose of 267 mg administered to IPF patients every 8 hrs. (i.e. there are 24 hours in a day; 24 divided by 8 equals 3; 3 doses of 267 mgs equals 801 mgs)(applies to claims 89 and 91).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating interstitial lung disease and other pulmonary fibrotic conditions comprising administering as HRS-Fc fusion polypeptide to a subject as taught by Buechler et al., by combining said treatment with administering pirfenidone as taught by Radhakrishnan et al. and Delgado et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons:
It is prima facie obvious to combine two compositions (i.e. HRS-Fc fusion polypeptide and pirfenidone)  each of which is taught by the prior art to be useful for the same purpose (i.e. treating pulmonary fibrotic conditions), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). 
Buechler et al. teach an HRS-Fc fusion polypeptide (SEQ ID NO:337) that is 100% identical to instant SEQ ID NO:158 (elected species). Delgado et al. teach a pirfenidone dose of 267 mg administered every 8 hrs. Radhakrishnan et al. teach pirfenidone is provided in tablet and capsule forms principally for oral administration. Radhakrishnan et al. teach a capsule comprising 100-400 mg pirfenidone. MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,  1255,  195 USPQ 430, 433 (CCPA 1977). Case law has established that a compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 19 63)). Thus, the administered pirfenidone would alter one or more pharmacokinetic characteristics and increase the serum concentration of the administered HRS-Fc fusion polypeptide in the subject (applies to claims 82 and 88).

2.  Claims 82, 83, 88, 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (Reference submitted by Applicant, US 20140349369; published 27 November 2014) in view of Margolin (US Patent 5,716,632; published 10 February 1998). 
	Buechler et al. teach histidyl-tRNA synthetase and Fc region conjugate polypeptides (HRS-Fc conjugates), such as HRS-Fc fusion polypeptides, compositions comprising the same, and methods of using such conjugates and compositions for treating or diagnosing a variety of conditions (abstract). Buechler et al. teach an HRS-Fc fusion polypeptide (SEQ ID NO:337) that is 100% identical to instant SEQ ID NO:158 (elected species). See below, Sequence Search Result A (applies to claims 82 and 83). Buechler et al. teach HRS-Fc fusion polypeptides that are 100% identical to instant SEQ ID NOs:163, 164, 165 and 166 (elected species). Sequence Search Alignment Results provided upon requests (applies to claims 82 and 83). Buechler et al. teach an HRS-Fc fusion polypeptide (SEQ ID NO:110) that is 99.6% identical to instant SEQ ID NO:157 (elected species). See below, Sequence Search Result B (applies to claims 82 and 83).  
Buechler et al. teach that the HRS-Fc fusion polypeptide has anti-inflammatory activity upon administration to a subject, such as reducing lung inflammation.  Buechler et al. teach that the composition is for use in treating an inflammatory or autoimmune disease, reducing lung inflammation optionally associated with an autoimmune or inflammatory disease, inducing tolerance to a histidyl-tRNA synthetase (HRS) autoantigen, deliminating a set or subset of T cells involved in an autoimmune response to a HRS autoantigen, reducing tissue inflammation in a subject, optionally lung tissue, treating muscle wasting, and/or treating a disease associated with an autoantibody (paras 0061-0067). Buechler et al. teach methods of treating a disease associated with an autoantibody, comprising administering to a subject in need thereof an HRS polypeptide described herein. Buechler et al. teach that in some embodiments, the disease is interstitial lung disease (and other pulmonary fibrotic conditions)(paras 0073 and 0331). Buechler et al. teach interstitial lung disease (ILD) as a broad category of lung diseases that includes more than 130 disorders characterized by scarring (i.e., "fibrosis") and/or inflammation of the lungs (para 0342)(applies to claims 82, 93-95). Buechler et al. teach oral delivery and that the HRS-Fc polypeptide may be formulated into capsules (paras 0062, 007474 and 0402). 
Buechler et al. do not teach administering pirfenidone.
Margolin teaches the use of pirfenidone for treating fibrotic lesioned tissue, such as in lung fibrosis (abstract and column 1, lines 20-53).  Margolin teaches that the novel pulmonary anti-fibrotic activity has been observed and demonstrated in laboratory animals and in humans (column 5, lines 1-10 and column 6,lines 46-52).  Margolin teaches pirfenidone capsules in 800 mg, 1200 mg and 1600 mg. Margolin teaches that the average oral dosage for anti-fibrotic activity in humans is 3600 milligrams per day, with a range of from about 2400 milligrams to about 4800 milligrams per day. Margolin teaches administration may be in divided dosage--for example, 1200 milligrams three times per day (column 10,lines 49-60)(applies to claims 90 and 92). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating interstitial lung disease and other pulmonary fibrotic conditions comprising administering as HRS-Fc fusion polypeptide to a subject as taught by Buechler et al., by combining said treatment with administering pirfenidone as taught by Margolin. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons:
It is prima facie obvious to combine two compositions (i.e. HRS-Fc fusion polypeptide and pirfenidone)  each of which is taught by the prior art to be useful for the same purpose (i.e. treating pulmonary fibrotic conditions), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).			Buechler et al. teach an HRS-Fc fusion polypeptide (SEQ ID NO:337) that is 100% identical to instant SEQ ID NO:158 (elected species). Margolin teaches pirfenidone capsules in 800 mg, 1200 mg and 1600 mg. Margolin teaches that the average oral dosage for anti-fibrotic activity in humans is 3600 milligrams per day, with a range of from about 2400 milligrams to about 4800 milligrams per day. Margolin teaches administration may be in divided dosage--for example, 1200 milligrams three times per day.  MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,  1255,  195 USPQ 430, 433 (CCPA 1977). Case law has established that a compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 19 63)). Thus, the administered pirfenidone would alter one or more pharmacokinetic characteristics and increase the serum concentration of the administered HRS-Fc fusion polypeptide in the subject (applies to claims 82 and 88).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 82, 83, 88-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 13-16 and 22 of U.S. Patent No. 10,093,915 in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013),  Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016-07 Oct 2016) and Margolin (US Patent 5,716,632; published 10 February 1998).
The instant claims are drawn to a method of altering one or more pharmacokinetic characteristics of an HRS-Fc fusion polypeptide in a subject comprising administering the HRS-Fc fusion polypeptide in combination with pirfenidone. The claims are further drawn to wherein the HRS-F fusion polypeptide comprising SEQ ID NO:158 (elected species). The claims are further drawn to wherein the pirfenidone is administered at an individual unit  that ranges from about 50 to about 100 mg or administered at a daily dosage unit that ranges from about 100 to about 4000 mg/day.  The claims are further drawn to wherein the subject has lung inflammation.
 The claims of U.S. Patent No. 10,093,915 teach a method for treating an inflammatory or autoimmune disease or condition in a subject comprising administering an HRS-Fc fusion polypeptide comprising SEQ ID NO:337. SEQ ID NO:337 is 100% identical to instant SEQ ID NO:158. See below, Sequence Search Result A.
MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
In the instant case, the specification of U.S. Patent No. 10,093,915 teaches autoimmune diseases to include interstitial lung disease (ILD).  The specification teaches ILD as a broad category of lung diseases that includes more than 130 disorders characterized by scarring (i.e., "fibrosis") and/or inflammation of the lungs.
The claims U.S. Patent No. 10,093,915 do not teach administering pirfenidone. 
	Radhakrishnan et al. teach a capsule formulation of pirfenidone and methods of treating fibrotic conditions (e.g. pulmonary fibrosis and idiopathic pulmonary fibrosis) comprising administering pirfenidone capsules of such formulation to a patient in need (abstract; para 0006). Radhakrishnan et al. teach pirfenidone is provided in tablet and capsule forms principally for oral administration (para 0008). Radhakrishnan et al. teach a capsules comprising 100-400 mg pirfenidone. 
Delgado et al. teach idiopathic pulmonary fibrosis (IPF) as a disease in which tissue deep in the lungs becomes thick and stiff, or scarred, over time. Delgado et al. teach that the formation of scar tissue is called fibrosis. Delgado et al. teach  pirfenidone as an anti-fibrotic and anti-inflammatory agent, that offers a new hope for treating progressive fibrotic diseases. Delgado et al. teach a pirfenidone dose of 267 mg administered to IPF patients every 8 hrs. (i.e. there are 24 hours in a day; 24 divided by 8 equals 3; 3 doses of 267 mgs equals 801 mgs).  
	Margolin teaches the use of pirfenidone for treating fibrotic lesioned tissue, such as in lung fibrosis (abstract and column 1, lines 20-53, column 5, lines 1-10 and column 6, lines 46-52).  Margolin teaches pirfenidone capsules in 800 mg, 1200 mg and 1600 mg. Margolin teaches that the average oral dosage for anti-fibrotic activity in humans is 3600 milligrams per day, with a range of from about 2400 milligrams to about 4800 milligrams per day. Margolin teaches administration may be in divided dosage--for example, 1200 milligrams three times per day (column 10,lines 49-60). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for treating an inflammatory or autoimmune disease or condition, such as ILD characterized by scarring (i.e., "fibrosis") and/or inflammation of the lungs, in a subject comprising administering an HRS-Fc fusion polypeptide comprising SEQ ID NO:337, as taught by the claims of U.S. Patent No. 10,093,915, by combining said treatment with administering pirfenidone as taught by Radhakrishnan et al., Delgado et al. and Margolin to make the instant invention. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because it is prima facie obvious to combine two compositions (i.e. HRS-Fc fusion polypeptide and pirfenidone)  each of which is taught by the prior art to be useful for the same purpose (i.e. treating pulmonary fibrotic conditions), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
	
	2. Claims 82, 83, 88-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24, 29 and 30 of U.S. Patent No. 10,472,618 in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013),  Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016-07 Oct 2016) and Margolin (US Patent 5,716,632; published 10 February 1998).
	The instant claims are taught above. 
The claims of U.S. Patent No. 10,472,618 teach a method for reducing lung inflammation associated with an autoimmune disease or inflammatory condition or treating ILD in a subject comprising administering an HRS-Fc fusion polypeptide comprising SEQ ID NO:337. SEQ ID NO:337 is 100% identical to instant SEQ ID NO:158. See below, Sequence Search Result A. 
	The claims U.S. Patent No. 10,472,618 do not teach administering pirfenidone. 
	Radhakrishnan et al. teach a capsule formulation of pirfenidone and methods of treating fibrotic conditions (e.g. pulmonary fibrosis and idiopathic pulmonary fibrosis) comprising administering pirfenidone capsules of such formulation to a patient in need (abstract; para 0006). Radhakrishnan et al. teach pirfenidone is provided in tablet and capsule forms principally for oral administration (para 0008). Radhakrishnan et al. teach a capsules comprising 100-400 mg pirfenidone. 
Delgado et al. teach idiopathic pulmonary fibrosis (IPF) as a disease in which tissue deep in the lungs becomes thick and stiff, or scarred, over time. Delgado et al. teach that the formation of scar tissue is called fibrosis. Delgado et al. teach  pirfenidone as an anti-fibrotic and anti-inflammatory agent, that offers a new hope for treating progressive fibrotic diseases. Delgado et al. teach a pirfenidone dose of 267 mg administered to IPF patients every 8 hrs. (i.e. there are 24 hours in a day; 24 divided by 8 equals 3; 3 doses of 267 mgs equals 801 mgs).  
	Margolin teaches the use of pirfenidone for treating fibrotic lesioned tissue, such as in lung fibrosis (abstract and column 1, lines 20-53, column 5, lines 1-10 and column 6, lines 46-52).  Margolin teaches pirfenidone capsules in 800 mg, 1200 mg and 1600 mg. Margolin teaches that the average oral dosage for anti-fibrotic activity in humans is 3600 milligrams per day, with a range of from about 2400 milligrams to about 4800 milligrams per day. Margolin teaches administration may be in divided dosage--for example, 1200 milligrams three times per day (column 10,lines 49-60). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for reducing lung inflammation associated with an autoimmune disease or inflammatory condition or treating ILD in a subject comprising administering an HRS-Fc fusion polypeptide comprising SEQ ID NO:337, as taught by the claims of U.S. Patent No. 10,472,618 by combining said treatment with administering pirfenidone as taught by Radhakrishnan et al., Delgado et al. and Margolin to make the instant invention. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because it is prima facie obvious to combine two compositions (i.e. HRS-Fc fusion polypeptide and pirfenidone)  each of which is taught by the prior art to be useful for the same purpose (i.e. treating lung inflammation), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

	3. Claims 82, 83, 88-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 11,072,787 in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013),  Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016-07 Oct 2016) and Margolin (US Patent 5,716,632; published 10 February 1998).
	The instant claims are taught above.
The claims of U.S. Patent No. 11,072,787 teach a method for reducing a lung inflammatory response in a subject in need thereof comprising administering an HRS-Fc fusion polypeptide comprising SEQ ID NO:337. SEQ ID NO:337 is 100% identical to instant SEQ ID NO:158. See below, Sequence Search Result A. 
	The claims U.S. Patent No. 10,472,618 do not teach administering pirfenidone. 
	Radhakrishnan et al. teach a capsule formulation of pirfenidone and methods of treating fibrotic conditions (e.g. pulmonary fibrosis and idiopathic pulmonary fibrosis) comprising administering pirfenidone capsules of such formulation to a patient in need (abstract; para 0006). Radhakrishnan et al. teach pirfenidone is provided in tablet and capsule forms principally for oral administration (para 0008). Radhakrishnan et al. teach a capsules comprising 100-400 mg pirfenidone. 
Delgado et al. teach idiopathic pulmonary fibrosis (IPF) as a disease in which tissue deep in the lungs becomes thick and stiff, or scarred, over time. Delgado et al. teach that the formation of scar tissue is called fibrosis. Delgado et al. teach  pirfenidone as an anti-fibrotic and anti-inflammatory agent, that offers a new hope for treating progressive fibrotic diseases. Delgado et al. teach a pirfenidone dose of 267 mg administered to IPF patients every 8 hrs. (i.e. there are 24 hours in a day; 24 divided by 8 equals 3; 3 doses of 267 mgs equals 801 mgs).  
	Margolin teaches the use of pirfenidone for treating fibrotic lesioned tissue, such as in lung fibrosis (abstract and column 1, lines 20-53, column 5, lines 1-10 and column 6, lines 46-52).  Margolin teaches pirfenidone capsules in 800 mg, 1200 mg and 1600 mg. Margolin teaches that the average oral dosage for anti-fibrotic activity in humans is 3600 milligrams per day, with a range of from about 2400 milligrams to about 4800 milligrams per day. Margolin teaches administration may be in divided dosage--for example, 1200 milligrams three times per day (column 10,lines 49-60). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for reducing a lung inflammatory response in a subject in need thereof comprising administering an HRS-Fc fusion polypeptide comprising SEQ ID NO:337, as taught in the claims of  U.S. Patent No. 11,072,787, by combining said treatment with administering pirfenidone as taught by Radhakrishnan et al., Delgado et al. and Margolin to make the instant invention. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because it is prima facie obvious to combine two compositions (i.e. HRS-Fc fusion polypeptide and pirfenidone)  each of which is taught by the prior art to be useful for the same purpose (i.e. treating a lung inflammation response), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

	
	
				Conclusion
				
			No claims are allowed. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
	


/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/1/2022



SEQUENCE SEARCH A

This page gives you Search Results detail for the Application 16499979 and Search Result 20220418_224518_us-16-499-979-158.minpct99.rapbm. 



Title:          US-16-499-979-158
Perfect score:  1522
Sequence:       1 MSDKTHTCPPCPAPELLGGP..........LKAQLGPDESKQKFVLKTPK 288

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1522  100.0    288  13  US-14-214-491-337          Sequence 337, App


                                    ALIGNMENTS

RESULT 1
US-14-214-491-337
; Sequence 337, Application US/14214491
; Publication No. US20140349369A1
; GENERAL INFORMATION
;  APPLICANT: Ying Buechler
;  APPLICANT:Kyle Chiang
;  APPLICANT:Minh-Ha Do
;  APPLICANT:Darin Lee
;  APPLICANT:Kristi Piehl
;  APPLICANT:Marc Thomas
;  APPLICANT:Jeffry D. Watkins
;  APPLICANT:Chi-Fang Wu
;  APPLICANT:John D. Mendlein
;  TITLE OF INVENTION: HISTIDYL-TRNA SYNTHETASE-FC CONJUGATES
;  FILE REFERENCE: ATYR-116/01US
;  CURRENT APPLICATION NUMBER: US/14/214,491
;  CURRENT FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: US 61/789,011
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 396
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 337
;  LENGTH: 288
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Protein sequence of Fc-HRS(1-60) (N-terminal Fc fusion)
US-14-214-491-337

  Query Match             100.0%;  Score 1522;  DB 13;  Length 288;
  Best Local Similarity   100.0%;  
  Matches  288;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWY 60

Qy         61 VDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISK 120

Qy        121 AKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180

Qy        181 DSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKAERAALEELVK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKAERAALEELVK 240

Qy        241 LQGERVRGLKQQKASAELIEEEVAKLLKLKAQLGPDESKQKFVLKTPK 288
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LQGERVRGLKQQKASAELIEEEVAKLLKLKAQLGPDESKQKFVLKTPK 288

	
	

	
SEQUENCE SEARCH RESULT B
	
This page gives you Search Results detail for the Application 16499979 and Search Result 20220418_224518_us-16-499-979-157.minpct99.rapbm. 


Title:          US-16-499-979-157
Perfect score:  1518
Sequence:       1 MDKTHTCPPCPAPELLGGPS..........LKAQLGPDESKQKFVLKTPK 287

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     3    1512   99.6    733  13  US-14-214-491-110          Sequence 110, App


RESULT 3
US-14-214-491-110
; Sequence 110, Application US/14214491
; Publication No. US20140349369A1
; GENERAL INFORMATION
;  APPLICANT: Ying Buechler
;  APPLICANT:Kyle Chiang
;  APPLICANT:Minh-Ha Do
;  APPLICANT:Darin Lee
;  APPLICANT:Kristi Piehl
;  APPLICANT:Marc Thomas
;  APPLICANT:Jeffry D. Watkins
;  APPLICANT:Chi-Fang Wu
;  APPLICANT:John D. Mendlein
;  TITLE OF INVENTION: HISTIDYL-TRNA SYNTHETASE-FC CONJUGATES
;  FILE REFERENCE: ATYR-116/01US
;  CURRENT APPLICATION NUMBER: US/14/214,491
;  CURRENT FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: US 61/789,011
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 396
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 110
;  LENGTH: 733
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: HRS-Fc fusion protein (N-terminal Fc fusion)
US-14-214-491-110

  Query Match             99.6%;  Score 1512;  DB 13;  Length 733;
  Best Local Similarity   99.3%;  
  Matches  285;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYV 60

Qy         61 DGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKA 120

Qy        121 KGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLD 180
              ||||||||||||||||:|:|||||||||||||||||||||||||||||||||||||||||
Db        121 KGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLD 180

Qy        181 SDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKAERAALEELVKL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKAERAALEELVKL 240

Qy        241 QGERVRGLKQQKASAELIEEEVAKLLKLKAQLGPDESKQKFVLKTPK 287
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QGERVRGLKQQKASAELIEEEVAKLLKLKAQLGPDESKQKFVLKTPK 287